Green, Judge:
It has been often decided and may be regarded as perfectly well settled law, that, to give this Court jurisdiction in a cause involving matters simply pecuniary, the record must show not *344only that the party complaining has been prejudiced by the decree or judgment of the inferior court, but also that the amount in controversy in this Court exceeds the value of $100.00, exclusive of costs. (Greathouse v. Sapp, supra, 87; Neal’s Adm’r v. Van Winkle, 24 W. Va. 401, pt. 1 syl.; Rymer v. Hawkins, 18 W. Va. 309; Bee v. Burdett, 23 W. Va. 744.) The whole amount of the debt of the appellant, which he sued upon, was $150.00 with interest from August 9,1875, which on November 4, 1882, when the final decree was rendered, amounted to $215.13. He obtained a decree against both- the parties, who, he claimed, owed him this debt, for $144.25 and for his costs in the common law suit, only $70.88 less than the full amount of his claim. In fact he did not dispute that the appellees were entitled to some abatement from his full claim of $215.13, and he only claimed, as is shown by his petition for an appeal and by the argument of his counsel in this cause, that he was entitled to a decree for $168.95, that is, for $24.70 more than the decree rendered by the circuit court. The real matter in controversy therefore in this Court is this $24.70. But if we look only to such part of the record, as I have thought it necessary to set out, the matter in controversy in this Court exclusive of costs might amount to $70.88 with interest from November 4, 1882. It is clear, therefore, that under no possible view of this cause is it possible to make the matter in controversy in this Court equal to $100.00. We have therefore no jurisdiction to hear and determine this cause ;• and the appeal and supersedeas ought not to have been awarded, and it must now he dismissed as improvidently awarded.
Dismissed.